 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Willie F Williams, Jr.,                          No. CV-18-00061-TUC-DCB
10                  Plaintiff,                        ORDER
11   v.
12   Atlantic Specialty Insurance Company,
13                  Defendant.
14
15          The Court finding good cause to refer this matter to a settlement conference,
16          IT IS ORDERED that this matter is set for a SETTLEMENT CONFERENCE
17   before the Honorable Bruce G. Macdonald on Tuesday, September 24, 2019, at 9:30
18   a.m.
19          IT IS FURTHER ORDERED that the parties shall personally attend the
20   settlement conference or have a representative, having settlement authority present for
21   purposes of the settlement conference.
22          IT IS FURTHER ORDERED that all further directives related to the settlement
23   conference shall be provided by the Magistrate Judge.
24          IT IS FURTHER ORDERED that the Stipulated Motion for Extension of
25   Pretrial Deadlines (Doc. 51) is GRANTED IN PART AND DENIED IN PART.
26          IT IS FURTHER ORDERED that in the event the case is not settled, the Court
27   grants a three month extension of time as follows: 1) completion of all discovery,
28   including expert discovery, extended to December 15, 2019; 2) Dispositive motions due
 1   by January 15, 2020, and 3) the Joint Proposed Pretrial Order due 30 days following the
 2   Court’s ruling on dispositive motions.
 3         IT IS FURTHER ORDERED THAT THERE SHALL BE NO FURTHER
 4   EXTENSIONS OF TIME FOR COMPLETING DISCOVERY.
 5         Dated this 21st day of August, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
